Citation Nr: 0020795	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  98-06 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York 


THE ISSUE

Entitlement to an effective date earlier than September 1, 
1996, for a grant of a 100 percent disability rating for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
February 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) New York, New York 
Regional Office (RO) which denied the veteran an effective 
date earlier than September 1, 1996, for a grant of a 
100 percent schedular disability rating for PTSD.  

The veteran appeared and offered testimony before the 
undersigned member of the Board at a personal hearing at the 
RO.  A transcript of the testimony on that occasion has been 
associated with the veteran's claims folders.  Evidence was 
also directly submitted to the Board at this time, which had 
not been previously considered by the RO; however, the 
veteran waived such initial consideration.  See 38 C.F.R. 
§ 20.1304(c) (1999).  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  Psychiatric impairment sufficient for assignment of a 
100 percent disability evaluation was not factually 
ascertainable within the one-year period prior to April 18, 
1996, the date of receipt of the veteran's informal claim for 
an increase.  






CONCLUSION OF LAW

An effective date earlier than September 1, 1996, for a grant 
of a schedular 100 percent disability evaluation for PTSD is 
not warranted.  38 U.S.C.A. §§ 5107, 5110(b)(2) (West 1991); 
38 C.F.R. §§ 3.157, 3.400(o)(2) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran has met his 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim is 
well grounded; that is, the claim is plausible.  
Additionally, there is no indication that there are 
unobtained records which are available and which would aid a 
decision in this case.  Accordingly, we conclude that the 
record is complete and that there is no further duty to 
assist the veteran in developing the claim, as mandated by 
38 U.S.C.A. § 5107(a).  

I.  Factual Background

Service connection for PTSD, rated 30 percent disabling, was 
granted by an unappealed September 1995 RO rating decision 
based on findings on VA psychiatric examination in April 1995 
and the veteran's combat experience in Vietnam.  The 
30 percent rating was effective from February 1995.  

In April 1996 the veteran requested a reevaluation of his 
PTSD, which he stated had increased in severity over the 
years since he initially obtained counseling from a social 
worker, Eileen Robertson, at the Veterans Coalition of Hudson 
Valley.  The veteran additionally noted that at present he 
was an inpatient at the West Haven VA Medical Center.  

Clinical progress notes preparatory to the veteran's 
admission into an inpatient VA PTSD program, were received 
from the Veterans Coalition of Hudson Valley in May 1996 
showing readjustment counseling provided to the veteran 
between February 1995 and March 1996 by Eileen Robertson, 
CSW.  These records noted in March 1995 that the veteran had 
a great deal of difficulty functioning due to PTSD symptoms 
as well as increased depression and suicidal ideations.  It 
was also noted that the veteran was unable to work and was 
seeking Social Security Administration disability benefits.  
The veteran began treatment with focus groups in May 1995 and 
entered alcohol rehabilitation treatment in June 1995.  In 
August 1995, the veteran was reported to be stable, motivated 
for treatment and to be attending individual and group 
therapy sessions.  He was assessed as remaining stable but 
still prone to depression.  Counseling focusing on the 
veteran's social isolation and problems with intimacy was 
initiated.  The veteran returned to school in September 1995 
and, in the fall of 1995, he was noted to be becoming 
increasingly more aware of his behavior and emotions and to 
understand his PTSD symptoms as they affected him and work 
through them.  In mid-December 1995 and January 1996, the 
veteran began experiencing mood swings and reportedly 
increased depression as well as episodes of emotional upset 
due to arguments with his landlady, problems at school and 
financial concerns.  The veteran was noted to be feeling 
depressed and hopeless in February 1996 as well as anxious 
with regard to his acceptance into a VA inpatient PTSD 
program.  In early March 1996, he was noted to alternate 
between depression and anxiety but, following notification of 
his acceptance to the PTSD program at West Haven VA Medical 
Center, the veteran was found by his counseling social worker 
to have a more positive attitude although he continued to 
exhibit some anxiety.  

A VA hospital discharge summary for the veteran's period of 
hospitalization from April 18, 1996, to August 9, 1996, 
records that the veteran was referred to the West Haven VA 
specialized inpatient PTSD unit by his outpatient therapist, 
Eileen Robertson, at the Veterans Coalition.  It was 
indicated that she believed that the veteran needed a more 
intensive and supportive treatment setting to deal with the 
impact of his Vietnam traumas.  It was noted that the veteran 
had a long history of self-medication and began using drugs 
and alcohol immediately after his return from Vietnam.  It 
was observed that his symptoms at admission included daily 
intrusive thoughts and vivid images of traumas, pronounced 
avoiding and numbing symptoms, i.e., he spends much of his 
time isolating alone in the woods and he feels extremely 
estranged from others.  He also was noted to have severe 
hyperarousal symptoms marked by longstanding sleep 
disturbances and hypervigilance.  It was observed that, for 
the past five years, the veteran had experienced a series of 
losses including the death of his mother in 1991 and four of 
his childhood friends, three of whom were Vietnam veterans.  
These deaths were reported to have precipitated a substance 
abuse relapse and an intensification of his PTSD symptoms.  

The veteran told his physicians that, in 1990, after many 
years abusing drugs and alcohol, he almost died of hepatitis 
due to his alcoholism and this became a turning point in his 
life.  For the first time he became actively engaged in 
alcohol treatment, however, his sobriety also led to an 
increase in PTSD symptoms.  He stated that, from August 1990 
to February 1991, he worked for IBM as an "internal 
distributor" and also in 1993 he worked making floor tiles 
but had to quit that job after four months because he 
contracted asthma as a result of the job.  He said that he 
has not worked since this time as his PTSD symptoms have been 
increasing and have interfered with his ability to 
concentrate and deal with the stress of a work situation.  He 
did begin attending college in October 1994 and completed 15 
credits.  He stated that, although at times, he finds school 
interesting and enjoys the structure, it could also be a 
source of a great deal of pressure and stress.  

On mental status examination at admission, it was noted that 
the veteran suffers from severe chronic PTSD as the result of 
the catastrophic traumas that he experienced during his tour 
of duty in Vietnam.  The veteran's symptoms include daily 
recurrent intrusive recollection of his traumas, severe 
avoidance and numbing of responses, hyperarousal, chronic 
irritability and hypervigilance.  It was further observed 
that the veteran has a long history of self-medicating mainly 
through alcohol, suffers chronic feelings of survival guilt 
and is prone to depression, frequent panic attacks, and a 
chronic and extreme sense of anxiety.  It was also stated 
that his PTSD has had a devastating effect on the veteran's 
interpersonal relationships, making it virtually impossible 
for him to sustain meaningful relationships and also has 
impaired his ability to pursue meaningful work.  

The veteran successfully completed the PTSD program.  He 
reported at hospital discharge that he felt that the program 
was helpful, especially in terms of increasing his 
understanding of PTSD and how to deal with his symptoms.  
However, he also believed, as did his clinicians and other 
staff members, that his problems continued to be very severe.  
The veteran was to continue treatment with his outpatient 
therapist, engage in group therapy and continue attending AA 
meetings.  It was noted that he would need ongoing intensive 
psychotherapeutic and psychopharmacological services and that 
the severity of his symptoms made him unable to work.  

In a progress note certification dated in July 1996, one of 
the veteran's VA physicians recorded that the veteran was 
currently in an extensive inpatient PTS program.  He observed 
that the veteran has frequent (daily) intrusive thoughts and 
memories, as well as frequent nightmares, numbing and 
avoidance responses and feelings of profound estrangement 
from others as well as other PTSD symptomatology.  

The veteran was awarded Social Security Administration 
disability benefits in September 1996.  The decision of the 
Social Security Administration administrative law judge noted 
that VA clinical records reflected that, on February 1995 
after being sober since August 1994, the veteran exhibited a 
full range of PTSD symptoms.  He was provided weekly 
individual counseling sessions due to the severity of the 
symptoms.  It was noted that the veteran was hospitalized in 
June 1995 for alcohol abuse and symptoms of PTSD and was 
discharged in July 1995 although his symptoms of PTSD 
persisted.  It was further noted that, in April 1996, the 
veteran required a more intensive and supportive treatment 
setting to deal with the impact of his Vietnam traumas and 
symptoms of PTSD and, accordingly, was referred to the West 
Haven VA specialized inpatient PTSD program by his treating 
psychotherapist.  It was concluded that the veteran had been 
under a "disability" as defined by the Social Security 
Administration since April 1, 1996, a date which was 
indicated to be "the amended onset date of disability." 

On a VA PTSD examination in December 1996, it was recorded 
that the veteran presents with a long history of the signs 
and symptoms of PTSD in DSM-IV.  It was noted that he is 
considered to be unemployable at this point because of his 
isolation tendencies, his fear of leaving the house, his ease 
at becoming angry with other people and his anger at himself.  
PTSD was diagnosed and the veteran's global assessment of 
functioning (GAF) score was determined to be 40.  

In a statement dated in March 1997, Eileen Robertson, CSW, 
psychotherapist, reported that she had reviewed the veteran's 
record for evidence of unemployability.  She noted that the 
veteran had entered treatment with the Veterans Coalition in 
February 1995 and that initial unemployability evidence was 
reported in her progress note dated in April 1995.  

At a personal hearing on appeal before a hearing officer at 
the RO, the veteran said that he filed his claim for service 
connection for PTSD in 1995 while attending courses at Orange 
County Community College.  He said that, in 1995, he was 
living in a one-room studio apartment and worked for several 
months making floor tiles.  He described his treatment for 
PTSD, his employment history and daily routine.  The 
veteran's witness described the assistance he has provided to 
the veteran in activities of daily living, the veteran's 
reluctance to socialize and his difficulty sleeping.  The 
veteran testified that he began to get worse following the 
death of a close friend in 1994.  In the fall of 1994, he 
said that he was having problems maintaining his job, sought 
assistance from the Department of Labor and was directed to a 
course of study at a community college.  

VA outpatient treatment records and VA hospitalization 
summaries received in January 1999 and compiled between 
February 1990 and November 1998 show evaluation and treatment 
provided to the veteran primarily for alcohol hepatitis, 
alcohol detoxification and rehabilitation, problems with 
asthma and psychiatric concerns.  The veteran was provided 
psychiatric emergency care in March 1995 on referral from the 
Veterans Coalition due to depression and suicidal ideation.  
Mental status examination found the veteran not to be 
psychotic, oriented in all three spheres but depressed.  PTSD 
with depression was the diagnostic impression.  Prozac was 
prescribed.  

A summary of VA hospitalization for a five-day period in June 
1995 recorded that the veteran had had several prior 
hospitalizations for alcohol abuse and presented asking for 
help in stopping his alcohol intake.  It was noted that he 
was last hospitalized for alcohol hepatitis and delirium 
tremens approximately one year ago and thereafter had 
abstained from alcohol until approximately three weeks ago.  
It was recorded that, during his abstinence, he continued his 
education and was doing fairly well until he experienced 
stress caused by the Social Security office and started to 
drink.  It was noted that he was being followed on a rather 
close basis at the VA Medical Center in Castle Point, New 
York, for alcohol withdrawal and was also being followed by 
the Vietnam Outreach Program for his PTSD.  On 
neuropsychiatric examination on admission, it was noted that 
the veteran was very depressed and very upset about 
restarting drinking.  It was added that he was also depressed 
about other problems.  During his hospital course, he was 
given Librium for several days and was found to appear to do 
well.  His Vietnam Outreach counselor saw him during this 
period, on one occasion.  At discharge, acute alcohol abuse, 
depression, asthma and PTSD were diagnosed in descending 
order.  

Psychology notes dated in December 1996 and January 1997 
record that the veteran recently completed the West Haven 
PTSD Program and was desiring further group treatment.  He 
was informed of a PTSD group that was to begin in late 
January 1997.  Outpatient psychiatric counseling notes record 
ongoing counseling provided to the veteran thereafter.  

VA outpatient treatment records received in February 1999 
include a report of a mental health clinic intake interview 
with the veteran in April 1995 based on a referral from 
Eileen Robertson, CSW, for suicidality.  It was noted that 
the veteran expressed no positive suicidality in session and 
has been studying and planning for tests he was taking that 
week.  It was also noted that he was taking Prozac but is 
unsure of its effect and was slightly upset about taking it.  
A follow-on telephone contact with the veteran's therapist at 
the Outreach Center elicited her opinion that the veteran's 
relief from depression through pharmacotherapy would be 
important at this time.  She reported that the veteran 
attends school but spends much of his day sleeping and has 
marginal functioning.  When seen the next day, the veteran 
was noted to be fatigued and to have depressed appetite.  
There was no change in his depression, and no improvement in 
his mood.  Passive suicidal ideation with no act of intent or 
plan was recorded.  

Also received in February 1999 were clinical records relating 
to the veteran's VA hospitalization beginning in late June 
1995 at the VA Hospital in Montrose, New York, for treatment 
referable to substance abuse and PTSD.  On admission, his 
speech was relevant and coherent.  Affect was appropriate and 
mood was appropriate to the situation.  There were no 
hallucinations, delusions, preoccupations or phobias.  He was 
oriented in three spheres.  His insight was poor and his 
judgment as it related to his treatment was poor to fair.  
While hospitalized, he was assigned to the Cross-Addictive 
therapy group, a special focus group where he was to discuss 
his issues of low self-esteem, trust, guilt, authority 
figures and feelings of never being loved as a child and how 
these self-defeating behaviors have continued to plague him.  

On a medical history questionnaire during his 
hospitalization, the veteran reported that his main reason 
for seeking treatment was "learning to cope with life."  He 
indicated a lengthy history of alcohol, marijuana and cocaine 
abuse and indicated that he stays intoxicated for several 
days and neglects his regular needs when drinking.  The 
veteran reported experiencing flashbacks of Vietnam and 
depression caused by his Vietnam experience.  He reported 
that he was currently unemployed but he had held two jobs 
over the past three years.  The veteran's interviewer noted 
that the veteran was presently attending Orange County 
Community College and lived in his own apartment.  

A psychological history assessment obtained during this 
hospitalization reported that, following his military 
service, the veteran had about 20-plus jobs but nothing for 
any lengthy period of time.  The veteran said he has had 
problems with supervisors and has left jobs because of his 
alcohol and drug use.  He reported receiving $30,000 from his 
late mother's estate and that he spent it all either drinking 
or drugging, going to school and paying for rent.  He was 
noted to be currently unemployed, seeking Social Security 
insurance benefits and to have no job currently pending.  The 
veteran's counseling social worker noted that the veteran's 
lack of control of substance dependence leaves him feeling 
suspicious, mistrustful of others and feeling alone.  He 
added that the veteran had developed poor behavioral 
characteristics and a characterological suspiciousness and 
subsequent negative attitude towards peers and relationships 
and issues with authority figures.  These attitudes currently 
inhibited his ability to confront his dependency, function 
effectively in the work area and maintain meaningful social 
relationships.  It was the conclusion of the social worker 
that the veteran appeared to be able to benefit from his 
participation in the substance abuse treatment program.  
Alcohol dependence, cocaine dependence (in remission) and 
rule out PTSD were the Axis I diagnoses.  The veteran's 
current GAF score was 63.  The highest GAF score for the past 
year was reported to be 60.  

The veteran was given an irregular discharge from this 
hospitalization, leaving against medical advice.  His 
condition at discharge was reported to be slightly improved 
and he was assessed as employable.  

In a statement dated in January 2000, the veteran's primary 
therapist, Eileen Robertson, reported that the veteran 
entered treatment at the Veterans Coalition in January 1995 
with a primary diagnosis of PTSD after maintaining abstinence 
from alcohol for the previous eight months.  She stated that 
the most likely scenario is that the veteran suffered from 
chronic post-traumatic stress disorder but, prior to 1994, 
this was masked by alcohol abuse.  After he stopped drinking, 
it became apparent to him that his functioning did not 
improve and that he needed treatment for PTSD.  She added 
that the veteran's incidents of alcohol abuse have been 
sporadic and episodic occurring after incidences of remorse 
or upset, rage, flashbacks and nightmares with chronic 
sleeplessness.  She further added that this pattern leads her 
to believe that the veteran's alcohol use has been an attempt 
to self-medicate in an effort to cope with the PTSD.  

At a hearing before the undersigned member in January 2000, 
the veteran argued that he had been substantially disabled 
prior to filing his application for service connection for 
PTSD in February 1995 and that he should have received a 
100 percent schedular rating for this disability since that 
time.  The veteran testified that, in February 1995, he 
couldn't work and was going to school to see if he could help 
himself.  He said at this time he was enrolled in the 
Department of Labor's VESID (vocational and educational 
services for individuals with disabilities) program based on 
a determination that he could not work.  He said at that time 
he was living on nothing, working his rent off for the 
landlady, "doing yard work and stuff like that."  He said 
that, in April 1996, he entered in an inpatient PTSD program.  
The veteran's witness, a former VA employee, stated that he 
had observed the veteran's deterioration over a very long 
period of time and assisted the veteran's entry into VA 
detoxification programs.  He stated that it was his opinion 
that the veteran was no better psychiatrically in February 
1995 than when he was discharged from hospitalization in 
1996.  He stated that the veteran does not socialize but also 
testified that the veteran does socialize with him "a little 
bit more."  

An evaluation of the veteran for the New York State 
Department of Social Services by the veteran's social worker, 
Eileen Robertson, was submitted into evidence at the 
veteran's hearing in January 2000.  The evaluation noted that 
the veteran's treating diagnoses consisted of alcoholism in 
remission, PTSD and depression.  The veteran was noted to 
maintain social isolation, become easily overwhelmed although 
capable of managing the activities of daily living and to be 
incapable of functioning in any work environment at this 
time.  

II. Analysis

The veteran is seeking entitlement to an effective date 
earlier than September 1, 1996, for a 100 percent schedular 
rating for his PTSD.  In asserting entitlement to an 
effective date for an award of an increased evaluation of 
100 percent for his service-connected PTSD, the veteran 
contends and has so testified that February 1995, the date of 
his original claim for service connection for PTSD, is 
appropriate inasmuch as the severity of the psychiatric 
condition had, in effect, rendered him totally disabled prior 
to his filing of an application for entitlement to service 
connection for this disorder. 

The Board observes that the method of determining the 
effective date of the increased evaluation is set forth in 
38 U.S.C.A. § 5110(a) and (b)(2) as well as 38 C.F.R. 
§ 3.400(o).  These legal criteria provide that, generally, 
the effective date of an award of increased compensation is 
the date of receipt of the claim or the date the entitlement 
arose whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o).  Nevertheless, the effective date of an award of 
increased compensation can be the earliest date as of which 
it was ascertainable that an increase in disability has 
occurred, if the application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  See also Harper v. Brown, 10 Vet. App. 125, 
126 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 135 
(1992).  The award of an increased rating should normally be 
effective either on the date of receipt of the claim or on 
some date in the preceding year if it was ascertainable that 
the disorder had increased in severity during that time.  The 
Court has held that the Board must look at all the evidence 
of record in order to ascertain the "earliest" possible 
effective date.  Hazan v. Gober, 10 Vet. App. 511, 517 (1997) 
(holding that all the evidence of record preceding the claim 
for an increased rating must be considered in determining 
whether there was an ascertainable increase in disability 
under Section 5110(b)(2)).  

Approximately seven months following the September 1995 
unappealed rating action granting the veteran service 
connection for PTSD, 30 percent disabling, the veteran filed 
a claim for an increased evaluation and reported that he was 
an inpatient at the West Haven, Connecticut, VA Medical 
Center since April 18, 1996.  VA received this claim on April 
24, 1996.  

The RO granted the veteran a 100 percent disability 
evaluation pursuant to the provisions of 38 C.F.R. § 4.29, 
effective from April 18, 1996, the date of his hospital 
admission as well as the date of receipt of any informal 
claim and a subsequent 100 percent disability evaluation, on 
a schedular basis, effective September 1, 1996, following his 
hospital discharge.  The veteran is thus entitled to a 
determination as to whether it was reasonably ascertainable 
that an increase in disability had occurred within one year 
prior to the date of his informal claim.  (See 38 C.F.R. 
§ 3.157 (1999)), i.e. one year prior to April 18, 1996, or 
subsequent to April 17, 1995.  This is so notwithstanding the 
September 1995 RO rating action.  See Hazan, supra.  

The Board, in considering whether there are grounds of 
assignment of an effective date earlier than April 18, 1996, 
for a 100 percent disability evaluation, has considered 
pertinent to this determination the April 18, 1995, PTSD 
examination, the progress notes compiled by the veteran's 
CSW, Eileen Robertson, since April 1995, the reports of the 
veteran's two periods of VA hospitalization in June 1995, 
including his psychological assessment during that latter 
hospitalization, as well as pertinent VA outpatient treatment 
records and the veteran's testimony.  We, however, do not 
find on reviewing this evidence that an ascertainable 
increase in the severity of the veteran's PTSD so as to grant 
an increased disability evaluation in excess of the 
30 percent which was in effect prior to April 18, 1996, is 
demonstrated.

On VA examination in April 1995, the veteran reported that, 
while he spends his time staying to himself, he nevertheless 
was going full time to Orange County Community College.  
While it was noted that he was depressed all the time, his 
examiner observed that he did not seem to be particularly 
depressed on objective evaluation.  His psychiatric 
incapacity was assessed as only moderate.  Further, and 
apparently in light of his efforts to cease his substance 
abuse and continue his education, he was considered by his 
examiner to have future capacity for employment.  
Stabilization of the veteran's symptoms as well as his 
motivation for treatment was reflected in progress notes 
related to his counseling by the Veterans Coalition from 
April 1995 onward.  Neither clinical findings in these 
progress notes and/or the VA outpatient treatment records 
during the one-year period prior to April 1996 demonstrate 
that the manifestations of his PTSD alone are of a nature or 
severity as to produce more than definite social and 
industrial impairment or that his symptoms were more than 
definite.  See VAOPGCPREC 9-93 (November 9, 1993).  The 
veteran attended regularly scheduled individual group 
sessions, and became increasingly capable of working through 
his PTSD symptoms.  

His VA treatment coordinator in June 1995 following a 
biopsychosocial history/assessment assigned a GAF score of 
63, which reflects mild impairment.  On discharge from 
hospitalization in July 1995, the veteran was determined by 
his clinicians to be employable.  As such, it is concluded 
that the date of receipt of the veteran's informal claim, 
April 18, 1996, should be accepted as the effective date for 
the 100 percent rating for the veteran's service-connected 
PTSD pursuant to the applicable regulations.  However, since 
the veteran was, at that time, receiving a 100 percent 
disability evaluation pursuant to 38 C.F.R. § 4.29 based on 
hospitalization beginning on that date, the effective date of 
payment, September 1, 1996, is appropriate pursuant to the 
date of his hospital discharge in August 1996 and the 
applicable regulations.  See 38 C.F.R. § 4.29(a).  

In passing, the Board observes that Social Security 
Administration records on file record that the veteran, 
through his attorney at that time and at a hearing before 
that agency, stated, contrary to his current testimony, that 
he became unable to work on April 1, 1996.  Such date was 
established as the onset date of disability for purposes of 
the Social Security Administration.  While not determinative 
here, it is further evidence supportive of the fact that the 
veteran was not totally disabled based on his own admission 
prior to that date.  


ORDER

An effective date prior to September 1, 1996 for a grant of a 
100 percent disability evaluation for PTSD is denied.  


		
	J. E. Day
	Member, Board of Veterans' Appeals

 

